  Case: 1:18-cv-05587 Document #: 1015 Filed: 07/29/21 Page 1 of 5 PageID #:32784




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION
______________________________________
                                       )
UNITED STATES SECURITIES               )
AND EXCHANGE COMMISSION,               )
                                       ) Civil Action No. 18-CV-5587
                  Plaintiff,           )
            v.                         )
                                       ) Hon. John Z. Lee
EQUITYBUILD, INC.,                     )
EQUITYBUILD FINANCE, LLC,              )
JEROME H. COHEN, and                   ) Magistrate Judge Young B. Kim
SHAUN D. COHEN,                        )
                                       )
                  Defendants.          )
                                       )

            ORDER GRANTING RECEIVER’S TWELFTH MOTION TO CONFIRM
            THE SALE OF CERTAIN REAL ESTATE AND FOR THE AVOIDANCE
            OF CERTAIN MORTGAGES, LIENS, CLAIMS, AND ENCUMBRANCES

        WHEREAS, by Order Appointing Receiver, dated August 17, 2018 (Dkt. 16) this Court took

exclusive jurisdiction and possession of the assets of all Receivership Defendants;

        WHEREAS, by Order dated March 14, 2019 (Dkt. 290), this Court identified SSDF4

638 N Avers LLC ("SSDF4 Avers") as an additional Receivership Defendant;

        WHEREAS, SSDF4 Avers is the owner of record of the real estate located at 638 North Avers

Avenue, Chicago, Illinois 60624 ("638 North Avers"), whose commonly known address, permanent index

number, and legal description is reflected on Tab A hereto;

        WHEREAS, the Court finds that the sales price reflected in the Purchase And Sale Agreement

that the Receiver accepted from PRE Holdings 16 LLC for the conveyance of 638 North Avers is

consistent with the fair market value of the property;

        WHEREAS, Kevin B. Duff, as receiver (“Receiver”) for EquityBuild, filed a Twelfth Motion To

Confirm The Sale Of Certain Real Estate And For The Avoidance Of Certain Mortgages, Liens, Claims,

And Encumbrances (the “Motion”); and



                                                     1
  Case: 1:18-cv-05587 Document #: 1015 Filed: 07/29/21 Page 2 of 5 PageID #:32785



        WHEREAS, the Court finds that the Receiver has given fair, adequate, and sufficient notice to all

interested parties, including all mortgagees and other encumbrancers affected by the Motion;

        NOW, THEREFORE, it is hereby ORDERED that:

        1.       The Motion is GRANTED.

        2.       The Receiver is authorized to sell the real property and improvements at 638 North Avers

free and clear of:

                 a.      that certain Mortgage recorded January 13, 2017 as Document No. 1701318127 in

        favor of New Direction IRA, Inc. FBO Joel Beyer, IRA, as to an undivided 6.54% interest,

        TMAKINDE LLC, as to an undivided 8.77% interest, Tolu Makinde, as to an undivided 1.15%

        interest, iPlanGroup Agent for Custodian FBO Richard L. Braddock IRA, as to an undivided 3.85%

        interest, CAMA SDIRA LLC FBO Robert Guiney IRA, as to an undivided 3.14% interest, Mark

        P. Mouty, as to an undivided 1.92% interest, Eleven St. Felix Street Realty Corp, as to an undivided

        7.69% interest, Paul N. Wilmesmeier, as to an undivided 3.85% interest, Pat Desantis, as to an

        undivided 19.23% interest, Madison Trust Company Custodian FBO Calvin Goad

        Account#M1607051 Roth IRA, as to an undivided 2.24% interest, Optima Property Solutions,

        LLC, as to an undivided 19.23% interest, Nicholas C. Jenks and Joyce R. Jenks, JTROS, as to an

        undivided 3.85% interest, Madison Trust Company Custodian FBO Leisa Goad Account

        #M1607050 Roth IRA, as to an undivided 2.18% interest, Madison Trust Company Custodian FBO

        Janet Eileen Taylor, as to an undivided 2.37% interest, iPlanGroup Agent for Custodian FBO

        Thomas M. Walsh IRA, as to an undivided 3.85% interest, Dean Atanasoski and Mare Atanasoski,

        as to an undivided 7.69% interest, Madison Trust Company Custodian FBO Rochelle Minchow, as

        to an undivided 2.31% interest, and iPlanGroup Agent for Custodian FBO Terri Shelton IRA

        #3301003, as to an undivided 0.15% interest, to secure a note in the originally stated principal

        amount of $1,300,000;

                 b.      that certain Multifamily Mortgage, Assignment Of Rents And Security Agreement

        recorded June 28, 2018 as Document No. 1817934058 in favor of Sabal Capital II, LLC, to secure


                                                     2
  Case: 1:18-cv-05587 Document #: 1015 Filed: 07/29/21 Page 3 of 5 PageID #:32786



        a note in the originally stated principal amount of $1,020,000, and last assigned to Federal Home

        Loan Mortgage Corporation by Document No. 1817934062; and

                 c.       that certain Financing Statement evidencing an indebtedness from SSDF4 638 N

        Avers LLC, debtor, to Sabal TL1, LLC, secured party, recorded on June 28, 2018 as Document

        No. 1817934059, and last assigned to Federal Home Loan Mortgage Corporation by Document

        No. 1819316065.

        3.       The Receiver is hereby vested with full power and authority to execute any and all

closing documents associated with the conveyance of 638 North Avers, including, but not limited to, the

deeds, bill of sale, affidavit of title, and settlement statement.

        4.       The proceeds from the sales of 638 North Avers shall be held by the Receiver in a

separate subaccount for which the Receiver shall maintain an accounting as to all sums deposited therein,

and shall not be available to pay operating expenses of the Receivership nor for any other expense or

distribution, absent further order of Court.

                                                             Entered: 7/29/21



                                                             The Honorable John Z. Lee




                                                        3
Case: 1:18-cv-05587 Document #: 1015 Filed: 07/29/21 Page 4 of 5 PageID #:32787




                                                                           TAB A




                                      4
 Case: 1:18-cv-05587 Document #: 1015 Filed: 07/29/21 Page 5 of 5 PageID #:32788



638-40 NORTH AVERS AVENUE
CHICAGO, ILLINOIS 60624
SSDF4 638 N AVERS LLC
16-11-112-027-0000

LOTS 47 AND 48 IN SUBDIVISION OF BLOCK 7 IN F. HARDING'S SUBDIVISION OF THE WEST HALF OF THE
NORTHWEST QUARTER OF SECTION 11, TOWNSHIP 39 NORTH, RANGE 13 EAST OF THE THIRD PRINCIPAL
MERIDIAN, IN COOK COUNTY, ILLINOIS.




                                             5
